Citation Nr: 1739811	
Decision Date: 09/15/17    Archive Date: 09/29/17

DOCKET NO.  12-13 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) under 38 U.S.C.A. § 1151 for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. C. Wilson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1942 to August 1945, including combat service during World War II and his decorations include the Combat Infantryman Badge.  He died in July 2009, and the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

In July 2014 and June 2015, the Board remanded the present matter for further development.  Review of the record shows substantial compliance with the remand directives, and thus, no further action is necessary in this regard.  Stegall v. West, 11 Vet. App. 268 (1998).

In March 2017, the appellant submitted an application for death pension benefits that has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over the matter, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The official death certificate shows that the Veteran died in July 2009, and lists he immediate cause of death as uremia, due to or as a consequence of renal failure.

2.  The competent evidence does not show that the Veteran sustained additional disability or died as a result of VA carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault; or an event not reasonably foreseeable.

3.  The competent does not show that VA failed to diagnose or treat the Veteran's infection.


CONCLUSION OF LAW

Dependency and Indemnity Compensation benefits under 38 U.S.C.A. § 1151 for the cause of the Veteran's death are not warranted.  38 U.S.C.A. §§ 1151, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.361 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant has claimed entitlement to compensation for the cause of the Veteran's death pursuant to 38 U.S.C.A. § 1151.  She essentially contends that the Veteran's death was caused or hastened by an infection that was not treated in a timely manner and that developed due to dehydration incurred while he was hospitalized at the Tomah, Wisconsin, VA Medical Center (VAMC).  The appellant has also asserted that the Veteran was neglected, as evidenced by the development of bed sores.

Under certain circumstances, VA provides compensation for additional disability resulting from VA medical treatment in the same manner as if such disability were service-connected.  See 38 U.S.C.A. § 1151 (West 2014).  For a claimant to qualify for such compensation, the additional disability must not be the result of the veteran's willful misconduct, and such disability must be caused by hospital care, medical or surgical treatment, or examination furnished to the veteran under any law administered by the Secretary, either by a Department employee or in a Department facility.  38 U.S.C.A. § 1151(a).  For a claimant to be entitled to compensation when additional disability is caused by VA hospital care, medical or surgical treatment, or examination, the proximate cause of the additional disability must be: (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the care, treatment, or examination; or (B) an event not reasonably foreseeable.  38 U.S.C.A. § 1151(a)(1); 38 C.F.R. § 3.361 (2016).

To determine whether a veteran has additional disability, VA compares the veteran's condition immediately before the beginning of the hospital care, medical or surgical treatment, or examination upon which the claim is based to the veteran's condition after such care, treatment, or examination is completed.

To establish actual causation, the evidence must show that VA hospital care, medical or surgical treatment, or examination resulted in the veteran's additional disability or death.  Merely showing that a veteran received care and has an additional disability does not establish cause.  38 C.F.R. § 3.361(c)(1).

The proximate cause of disability or death is the action or event which directly caused the disability or death, as distinguished from a remote contributing cause.  38 C.F.R. § 3.361(d).  To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability or death, it must be shown that the hospital care, medical or surgical treatment, or examination caused the veteran's additional disability or death, and that (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care, medical or surgical treatment, or examination without the veteran's, or in appropriate cases, his representative's, informed consent.  38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a veteran's additional disability or death was an event not reasonably foreseeable is to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).

In addition, entitlement to benefits based on the failure to diagnose or treat a condition requires a determination that: (1) VA failed to diagnose or treat a preexisting disease or injury; (2) a physician exercising the degree of skill and care ordinarily required of the medical profession reasonably should have diagnosed the condition and rendered treatment; and (3) the veteran suffered a disability that probably would have been avoided if the proper diagnosis and treatment had been rendered.  38 U.S.C.A. § 1151; Roberson v. Shinseki, 607 F.3d 809, 816-17 (Fed. Cir. 2010).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016).

Here, the Veteran's death certificate lists his immediate cause of death as uremia, due to or as a consequence of renal failure.  His July 2009 autopsy report shows that his immediate cause of death was uremia, due to/or a consequence of renal failure, due to/or a consequence of acute tubular necrosis and vancomycin toxicity due to/or a consequence of MRSA/pseudomonas aeruginosa pneumonia and pseudomonas aeruginosa/torulopsis glabrata urinary tract infection.

The record reflects that the Veteran had been a long-time resident of the Tomah nursing home care unit where he was being treated after having a stroke.  In April 2009, he was found unresponsive with no respirations or pulse.  He was resuscitated and transferred to a non-VA hospital-Gundersen Lutheran Medical Center.  Notes from the hospital indicate that, due to prolonged CPR, the Veteran suffered a severe anoxic brain injury and that the "prognosis for any meaningful recovery approaches zero."  Admission notes from the hospital state that his "UA was significant for infection.  Grossly, the urine appeared thick and green.  He was admitted to the ICU with [a] diagnosis of [urinary tract infection (UTI)] and sepsis."

Additional hospital notes indicate that while he was at the Tomah VAMC, he was being treated for sepsis from a urinary source, indicate that he was in septic shock secondary to MRSA cystitis, and indicate that "sepsis was severe enough to cause cardiopulmonary arrest."  Additionally, the Veteran had renal insufficiency that was identified as "[j]ust another component of multiorgan failure related to profound tissue hypoxia, hypotension," and the reporting physician indicated that the Veteran was unable to hydrate vigorously due to concurrent pneumonia with hypoxia and recent pulmonary edema.

Shortly after being treated at Gundersen Lutheran, the Veteran was admitted to Madison VAMC and then transferred to Tomah VAMC in May 2009.  A July 2009 VA death summary indicates that the Veteran was admitted to the Tomah VAMC in May 2009 with a primary diagnosis of pulmonary edema with cardiac failure and uremia.

A July 2009 VA autopsy report addendum documents a VA physician's note that the Veteran's cause of death appeared to be pulmonary edema related to his heart failure, kidney failure, and uremia and the physician opined that the cause of the Veteran's kidney failure was multifactorial with longstanding hypertension likely playing a significant role.

In March 2010 and June 2010, VA received statements from one of the Veteran's children in which she asserted that doctors at Gundersen Lutheran told the Veteran's family that his heart was fighting an infection that was contracted at a VA hospital and that VA did not provide proper treatment in the years prior to his death.

In March 2011, a VA physician provided an opinion regarding the present matter.  The physician summarized the Veteran's medical history and noted his comorbidities, which included stroke, diabetes, renal insufficiency, chronic diastolic heart failure, pulmonary hypertension, A-V first degree block, hypertension, dysphasia, high aspiration risk, coronary artery disease with intermittent atrial fibrillation, and MRSA.

In pertinent part, the reporting physician also noted that the Veteran was transferred from his nursing home after he was found unresponsive in April 2009 and he developed hospital-acquired pneumonia, started multiple intravenous antibiotics, and was extubated one week later, at which time evaluation revealed fluid overload, severe pulmonary hypertension, atrial fibrillation, and initially mild elevation in creatinine that improved with hydration.  By mid-May 2009, he was felt stable enough to be transferred to Tomah VAMC for continued end-of-life care and management of his issues.  At that time, he was undergoing tube feedings because he was unable to swallow, had no gag reflex, and appeared to be aspirating his oral secretions.  He also continued his intravenous antibiotics at Tomah, had periodic elevations in temperature, and developed a urinary tract infection.  In late June 2009, it was noted that he was experiencing declining renal function again and this declining function coupled with congestive heart failure made it difficult to control his fluid balance.  The nephrology department did not perform dialysis, as it would only have hastened the Veteran's death, so his intravenous fluids and tube feedings were reduced so as to avoid fluid overload.  With regard to his bed lesions and redness of the buttocks, the Veteran was treated by being turned from side to side every hour and with a Proshield guard, the area did not appear to be infected, and he was able to maintain good oxygenation to tissue.  The Veteran stopped breathing in mid-July 2009, at which time he did not respond to resuscitation efforts.

After summarizing the Veteran's history, the reporting physician opined that there was no carelessness, negligence, lack of proper skill, nor error in judgment, and it is not likely that the Veteran's treatment at Tomah VAMC hastened or contributed to the Veteran's death.  She explained that the Veteran was extremely debilitated, all of the events were reasonably foreseeable and correctly acted upon, proper consultations were obtained, proper alterations of medications were achieved, and proper end-of-life procedures (CPR) were done.

The Board notes that of record is an unmarked statement, received in October 2011, documenting the Veteran's family's assertion that, as a result of staff failing to treat the Veteran with antibiotics after he developed an infection, he coded and had to be transferred to a private hospital.  The author of the note found such to be unsubstantiated, as based on notes recorded in the Veteran's chart for several days prior to the cardiac arrest in April 2009, showing that the Veteran did not display signs or symptoms suggestive of an infection.  Also of record is an April 2012 statement from Dr. D.O., which was received by VA in January 2013 and in which Dr. D.O. states that "[d]ehydration can lead to renal failure."

In July 2012, a VA examiner found no fault on the part of the Tomah VAMC providers or any evidence of an unforeseeable event, noting that "[i]t is very common for patients in his condition to develop infections which lead to arrest..."  Finding that further discussion was warranted regarding the state of the Veteran's condition upon his admission to the private hospital, the Board obtained an addendum opinion that addresses whether the Veteran's UTI, sepsis, and possible dehydration should have been detected sooner/treated differently.

In August 2014, the examiner who provided the July 2012 medical opinion provided an addendum opinion in which he opined that the Veteran did not incur additional disability as a result of the treatment he received at Tomah VAMC within the last year of his life.  The examiner explained that the Veteran had a stroke that progressed and eventually led to his death and the stroke was not caused by his treatment, which "per [the examiner's] review looked to be good."  Rather, it was a natural progression of the Veteran's underlying condition and advanced age.

In January 2017, another VA physician reviewed the Veteran's medical history and concluded that there is no evidence that the Veteran's urinary tract infection, sepsis, and possible dehydration could have been detected sooner and/or should have been treated differently by the Tomah VAMC, and there is no evidence that the Veteran incurred any additional disability as a result of the treatment he received within the last year of his life at the VA facility in Tomah.  The physician also concluded that there was no carelessness, negligence, lack of proper skill, or error in judgment by the Tomah VA, and that it is less likely as not that the treatment at the Tomah VA hastened or contributed to the Veteran's death.  The 94 year old Veteran was extremely debilitated and all of his medical events were reasonably foreseen and correctly acted upon by the Tomah VA.  Again, it was noted that proper consultations were obtained, proper alterations of medications were completed, and proper end-of-life procedures were done.  The reporting physician noted that he saw no error or negligence is in the Veteran's care during his last year of life.

In coming to this conclusion, the physician also noted that the Veteran had multi-system medical comorbidities that progressed with time.  Additionally, he was known to be colonised with MRSA as are many long term care residents (prevalence of 20-50%) and there were no apparent symptoms or clinical evidence of an MRSA cystitis prior to his cardiopulmonary arrest in April 2009.  The cardiopulmonary arrest led to anoxic brain injury and cardiac failure with progressive renal failure, which eventually led to his death.

The Board finds that the foregoing medical opinions, when reviewed together, are adequate because the examiners reviewed the Veteran's relevant medical history and offered clear opinions regarding the relationship between the Veteran's condition and his VA treatment.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

Based on the foregoing, the Board finds that the record is negative for competent evidence that the Veteran sustained additional disability as a result of VA carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault; or an event not reasonably foreseeable.  Additionally, the evidence does not show that VA failed to diagnose or treat the Veteran's infection.

Although the appellant has asserted that compensation is warranted, the Board finds that she is not competent to provide evidence regarding matters as complex as determining what degree of care is expected of a reasonable healthcare provider.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (a claimant is competent to report on that of which he or she has personal knowledge).  Accordingly, the appeal is denied.  There is no doubt to be resolved in this case.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Dependency and Indemnity Compensation benefits under 38 U.S.C.A. § 1151 for the cause of the Veteran's death is denied.





____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


